           Case 1:19-cv-08526-VEC Document 25
                                           24 Filed 05/21/20
                                                    05/19/20 Page 1 of 1



                                       Since 1990, NYLAG has provided free civil legal services
                                       to New Yorkers who cannot afford private attorneys.
j

                                                                         USDC SDNY

                        MEMO ENDORSED
                                                                         DOCUMENT
May 19, 2020                                                             ELECTRONICALLY FILED
                                                                         DOC #:
Honorable Valerie E. Caproni                                             DATE FILED: 5/21/2020
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:      Velasco v. New York City DOE, 19-cv-8526 (VEC)

Dear Judge Caproni,

       NYLAG represents plaintiff Elisa Velasco for the limited purpose of settlement in the
above referenced case. I write on behalf of all parties to provide an update. In addition, with
defendants’ consent, plaintiff requests a 45-day stay of all scheduling, until July 3, 2020, when
an update will be provided. This is the parties’ third request for this action. Your Honor
previously granted 30 day stays until April 20, 2020 (ECF # 20) and then until May 20, 2020
(ECF# 23) .

         Ms. Velasco has continued to see some improvements in her health condition, but serious
ongoing medical issues interfere with her ability to participate in day-to-day activities. During
the last proposed stay, Mr. Abed Bhuyan, counsel for defendants, and I began a preliminary
settlement dialogue. I am hopeful that we can advance our discussions during this next proposed
stay. A stay of mediation and all matters relating to the case will facilitate Ms. Velasco’s
wellbeing and recovery.
                                    Application GRANTED. The stay is extended to July 3, 2020.
Respectfully submitted,             No later than May 27, 2020, plaintiff counsel must submit an ex
                                    parte letter to CaproniNYSDchambers@nysd.uscourts.gov
Susanne Toes                        describing the nature of Plaintiff's medical condition and the
                                    reason for the requested stay in greater detail.
Susanne Toes Keane
                                    SO ORDERED.


                                                                 5/21/2020

                                    HON. VALERIE CAPRONI
                                    UNITED STATES DISTRICT JUDGE


    NYLAG Legal Clinic for Pro Se Litigants | Thurgood Marshall United States Courthouse
            Room LL22, 40 Centre Street, New York, NY 10007 | (212) 659-6190
